Felton, Chief Judge.
The present appeal was docketed in the court on February 28, 1969, and no enumeration of errors was filed until more than 10 days later (on March 17, 1969). Rules 13 and 15 of this court require the enumeration of errors to be filed within 10 days of the docketing of the appeal *559or the appeal is not perfected and must be dismissed. Denham v. State, 119 Ga. App. 115 (166 SE2d 579), and cit. Rule 15(d) provides as follows: “Upon the docketing of every appeal in the Court of Appeals the Clerk shall, as a matter of courtesy to them, notify by mail all counsel or parties whose mailing address is given in the notice of appeal, of the docketing of the case and of the calendar to which the case has been assigned. Failure to send or receive the notice shall not relieve the obligation to file an enumeration of errors and a brief in the manner and at the time provided by Rules 13(a) and 15(a), nor of the consequences of failure to file in accordance therewith.” (Emphasis supplied.) There was shown to exist none of the exceptions, as set forth in Thomas v. State, 118 Ga. App. 748 (165 SE2d 477), to the above rule relating to timely filing of the enumeration of errors, the press of business not constituting “providential cause.”
Submitted April 7, 1969
April 17, 1969.
Walter E. Baker, Jr., for appellant.
Milton Harrison, for appellee.

Appeal dismissed.


Pannell and Quillian, JJ., concur.